DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2016-253391 filed in Japan Patent Office (JPO) on December 27, 2016 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on June 26, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 4, 6 and 10 are objected to because of the following informalities:
In claim 4, lines 3-4, “the composition ratio of In is greater than the composition ratio of Ga in the first layer” should read --a composition ratio of In is greater than a composition ratio of Ga--.
In claim 4, lines 5-6, “the composition ratio of In is smaller than the composition ratio of Ga in the second layer” should read --a composition ratio of In is smaller than a composition ratio of Ga in the second layer--.
In claim 6, lines 3-4, “the number of In atoms, the number of Ga atoms, the number of Zn atoms, and the number or O atoms are respectively denoted …” should read --a number of In atoms, a number of Ga atoms, a number of Zn atoms, and a number or O atoms are respectively denoted ….”

In claim 10, line 12, “the flow ratio of the organometallic compounds” should read -- the flow ratio of the first organometallic compound, the second organometallic compound, and the third organometallic compound--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 2015/0076491 in view of Ono et al. US 2014/0231798.
Regarding claim 1, Yamazaki teaches a semiconductor device (e.g., Figs. 1A-6B) comprising: 
a substrate (e.g., 100, Fig. 1A, [65]) and an oxide semiconductor TFT (e.g., Fig. 1, [65]) supported by the substrate, wherein the oxide semiconductor TFT includes 
an oxide semiconductor layer containing In, Ga, and Zn (e.g., [93], [26], [180]), a gate electrode (e.g., 104, Fig. 1A, [65]), a gate insulating layer (e.g., 112, Fig. 1A, [65]) formed between the gate electrode and the oxide semiconductor layer, and a source electrode (e.g., 116a, 
the oxide semiconductor layer has a layered structure including a first layer, a second layer, and an intermediate transition layer disposed between the first layer and the second layer (e.g., a three-layer structure of 106 including first and second layers and an intermediate layer therebetween, [97]), and the first layer (e.g., first layer of the three-layer structure 106, which is closer to the gate insulating layer 112, [97]) is disposed closer to a side of the gate insulating layer than the second layer, 
the intermediate transition layer has a continuously changing composition from a side of the first layer toward a side of the second layer (e.g., the intermediate layer of which the electron affinity is continuously changed ([97]), which implies the intermediate layer of which the composition is continuously changed ([96])).  
Yamazaki does not explicitly teach the first layer and the second layer have mutually different compositions.
Ono teaches the first layer and the second layer have mutually different compositions (e.g., A1 and A2 of 12, Fig. 2, [75], [90]; Example 1 (A1) of Table 2; Example 9 (A2) of Table 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first and second layers of 106 of Yamazaki may have mutually different compositions, as suggested by Ono for the purpose of achieving a high field-effect mobility and a low off-current of transistors, for example (e.g., Ono, [15]).
Regarding claim 2, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein a composition ratio of Ga in the first layer is smaller than a 
Regarding claim 3, Yamazaki in view of Ono teaches the semiconductor device according to claim 1,Preliminary Amendment Page 5 of 8 wherein a composition ratio of In in the first layer is greater than a composition ratio of In in the second layer (e.g., Ono, Example 1 (A1) of Table 2; Example 9 (A2) of Table 3, [90]), and a composition ratio of In in the intermediate transition layer continuously decreases from the side of the first layer toward the side of the second layer (e.g., Yamazaki, Fig., 2A; the electron affinity of the intermediate layer decreases toward the insulating film 102 at which the second layer is disposed, which implies an In composition ratio of the intermediate layer decreases toward the insulating film 102 at which the second layer is disposed).
Regarding claim 4, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein the composition ratio of In is greater than the composition ratio of Ga in the first layer (e.g., Ono, Example 1 (A1) of Table 2, [90]), and the composition ratio of In is smaller than the composition ratio of Ga in the second layer (e.g., Ono, Example 9 (A2) of Table 3, [90]).
Regarding claim 7, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein the first layer includes a region that has a substantially constant 
Regarding claim 8, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein the second layer includes a region that has a substantially constant composition in the thickness direction (e.g., Ono, Example 9 (A2) of Table 3, [90]; it is noted that the limitation “substantially constant” does not necessarily refer to --constant--, thus the second layer A2 having the composition of Example 9 of Table 3 (Ono) of Yamazaki in view of Ono meets the claimed feature).
Regarding claim 9, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein the substrate includes a glass substrate (e.g., Yamazaki, 100, [82]).
Yamazaki in view of Ono does not explicitly teach in a case where compositions in a depth direction of the oxide semiconductor layer and the substrate are analyzed by a secondary ion mass spectrometry, a carbon component content contained in the oxide semiconductor layer is 1/10 or less of the carbon component content contained in the glass substrate.  
Yamazaki in view of Ono, however, recognizes that the oxide semiconductor layer 106 may be formed by MOCVD method (e.g., Yamazaki, [99]), which is consistent with that for forming an oxide semiconductor layer of Applicant’s original disclosure (e.g., [70], [74]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the oxide semiconductor layer of Yamazaki in view of Ono may have a carbon content falling within the claimed range for the purpose of reducing the 
Regarding claim 10, Yamazaki in view of Ono teaches the semiconductor device according to claim 1 as discussed above.
Yamazaki in view of Ono does not explicitly teach wherein the oxide semiconductor layer is a layer formed using an MOCVD method by supplying MO gas containing a first organometallic compound that contains In, a second organometallic compound that contains Ga, and a third organometallic compound that contains Zn, and gas containing oxygen onto a heated substrate, the first layer is a layer formed under a condition in which a flow ratio of the first organometallic compound, the second organometallic compound, and the third organometallic compound in the MO gas is set to be constant, and Preliminary AmendmentPage 7 of 8the intermediate transition layer is a layer formed while continuously changing the flow ratio of the organometallic compounds in the MO gas.
Yamazaki in view of Ono, however, recognizes that the oxide semiconductor layer is a layer formed using a thermal CVD method by supplying MO gas containing a first organometallic compound that contains In, a second organometallic compound that contains Ga, and a third organometallic compound that contains Zn, and gas containing oxygen onto a heated substrate (e.g., Yamazaki, [22], [26], [174], [180]), the intermediate transition layer is a layer formed while continuously changing the flow ratio of the organometallic compounds in the MO gas (e.g., Yamazaki, [22], [26], [180]). Yamazaki in view of Ono also recognizes that the first layer of the oxide semiconductor layer is a layer formed using a sputtering method under a condition that an input power ratio of the first target including In, the second target including Ga and the third target including Zn is set to be constant (e.g., Ono, [189], Example 1 (A1) of Table 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the thermal CVD and sputtering of Yamazaki in view of Ono may be replaced with MOCVD, because PECVD, thermal CVD, MCVD, MOCVD, sputtering, MBE, PLD or ALD was known in the semiconductor art as an alternative method for forming a semiconductor film such as an oxide semiconductor, and selecting among them would have been obvious to the skilled artisan. MPEP §2143. 
Regarding claim 11, Yamazaki in view of Ono teaches the semiconductor device according to claim 10 as discussed above.
Yamazaki in view of Ono does not explicitly teach wherein the second layer is a layer formed under a condition in which the flow ratio of the first organometallic compound, the second organometallic compound, and the third organometallic compound in the MO gas is set to be constant.
Yamazaki in view of Ono, however, recognizes that the second layer of the oxide semiconductor layer is a layer formed using a sputtering method under a condition that an input power ratio of the first target including In, the second target including Ga and the third target including Zn is set to be constant (e.g., Ono, [189], [200], Example 9 (A2) of Table 3). Further, one of ordinary skill in the art would have known that PECVD, thermal CVD, MCVD, MOCVD, sputtering, MBE, PLD and ALD are deposition methods commonly used for forming a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the thermal CVD and sputtering of Yamazaki in view of Ono may be replaced with MOCVD, because PECVD, thermal CVD, MCVD, MOCVD, sputtering, MBE, PLD or ALD was known in the semiconductor art as an alternative method for forming a semiconductor film such as an oxide semiconductor, and selecting among them would have been obvious to the skilled artisan. MPEP §2143. 
Regarding claim 12, Yamazaki in view of Ono teaches the semiconductor device according to claim 1, wherein the oxide semiconductor layer does not substantially contain any carbon (e.g., Yamazaki, oxide semiconductor layer, [93]; it is noted that the limitation “does not substantially contain any carbon” does not necessarily refer to --does not contain any carbon--, thus the oxide semiconductor layer (Yamazaki) of Yamazaki in view of Ono meets the claimed feature).
Regarding claim 13, Yamazaki in view of Ono teaches the semiconductor device according to claim 1 as discussed above.
Yamazaki in view of Ono does not explicitly teach in thermal desorption spectrometry, an amount of water desorbed from the oxide semiconductor layer when a temperature rises from 80oC to 450oC is 1013 molecules/angstrom·cm2 or less.
Yamazaki in view of Ono, however, recognizes that the oxide semiconductor layer 106 may be formed by MOCVD method (e.g., Yamazaki, [99]), which is consistent with that for forming an oxide semiconductor layer of Applicant’s original disclosure (e.g., [70], [74]).
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim and for the reason of the above-discussed claim objection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above-discussed claim objection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 23, 2021